Citation Nr: 0205546	
Decision Date: 05/29/02    Archive Date: 06/11/02

DOCKET NO.  95-28 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a bilateral 
shoulder disorder.

3.  Entitlement to service connection for a heart disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

R. M. Panarella, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1968 to 
November 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the July 1995 and October 1996 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office in Muskogee, Oklahoma (RO).  The Board remanded this 
matter to the RO in March 1999 for additional development.  
The RO has now returned the case to the Board for further 
appellate review.  

As set forth in the remand portion below, the veteran filed a 
Notice of Disagreement with the 30 percent disability 
evaluation assigned by the RO in an October 1996 rating 
decision for the veteran's service-connected gastrointestinal 
disorder. However, as a Statement of the Case on this matter 
has not been issued, additional action by the RO is required.  
See Manlincon v. West, 12 Vet. App. 328 (1999).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of these issues has been obtained.

2.  The veteran did not engage in combat with the enemy while 
serving in Vietnam.

3.  The record contains no credible supporting evidence that 
confirms any of the veteran's claimed stressors.

4.  The record contains no diagnosis of PTSD related to 
verified stressors.

5.  There is no competent medical evidence of a current left 
shoulder disorder, and no competent medical evidence relating 
a current right shoulder disorder to an incident of active 
service.

6.  There is no competent medical evidence relating any 
current heart disorder to the veteran's period of active 
service.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West Supp. 2001); 
38 C.F.R. §§ 3.303 (2001), 3.304(f) (1997 & 2001); 67 Fed. 
Reg. 10,330, 10,332 (Mar. 7, 2002) (to be codified as amended 
at 38 C.F.R. § 3.304(f)); 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).

2.  A bilateral shoulder disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5103A, 
5107 (West Supp. 2001); 38 C.F.R. §§ 3.303, 3.304 (2001); 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).

3.  A heart disorder was not incurred in or aggravated by 
active service nor may cardiovascular disease be presumed to 
have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309 (2001); 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096, et seq. 
(2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126).  Among other things, this law eliminated 
the concept of a well-grounded claim, and redefined the 
obligations of VA with respect to the duties to inform and 
assist.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  38 U.S.C.A. § 5107 note (West Supp. 2001).

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The 
implementing regulations apply only to claims for benefits 
that are governed by part 3 of Title 38 of the Code of 
Federal Regulations.  See Supplementary Information, Scope 
and Applicability, 66 Fed. Reg. 45,629 (Aug. 29, 2001).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) which became effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.

After reviewing the claims file, the Board finds that there 
has been compliance with the notice and assistance provisions 
of the new legislation.  The veteran has been adequately 
notified of the applicable laws and regulations which set 
forth the criteria for entitlement to the benefits sought.  
The Board concludes that the discussions in the rating 
decisions, statement of the case, supplemental statement of 
the case, and related letters have informed the veteran of 
the information and evidence necessary to warrant entitlement 
to the benefits sought.  In particular, the RO informed the 
veteran on numerous occasions of the specific evidence 
necessary to verify his alleged stressors and to substantiate 
his claim of PTSD.  

In addition, the RO obtained VA and private treatment records 
and afforded the veteran VA examinations.  The veteran also 
presented testimony at a personal hearing before the Board in 
November 1998.  During this testimony, the veteran stated 
that he would attempt to obtain some private treatment 
records concerning his claimed shoulder and heart disorders.  
To this date, the veteran has not submitted additional 
evidence, and the Board finds the evidence of record to be 
sufficient to make a decision on the veteran's claims.  As to 
the veteran's PTSD claim, the Board observes that the RO 
completed all necessary development in an attempt to verify 
the veteran's alleged stressors.  Accordingly, the Board 
concludes that the record as it stands is complete and 
adequate for appellate review and that no further action is 
necessary to meet the requirements of the Veterans Claims 
Assistance Act of 2000.

I. PTSD

Generally, to establish service connection for a particular 
disability, the evidence of record must demonstrate that a 
disease or injury resulting in a current disability was 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110 (West Supp. 2001); 38 C.F.R. § 3.303 (2001).  
The regulation specifically governing this type of claim, 38 
C.F.R. § 3.304(f), was amended twice while the veteran's 
appeal was pending.  The first amendments which were rendered 
in 1999 became effective March 7, 1997.  See Direct Service 
Connection (Post-Traumatic Stress Disorder), 64 Fed. Reg. 
32,808 (June 18, 1999).  The second amendments became 
effective March 7, 2002.  See Post-Traumatic Stress Disorder 
Claims Based on Personal Assault, 67 Fed. Reg. 10,330, 10,332 
(Mar. 7, 2002) (to be codified as amended at 38 C.F.R. 
§ 3.304(f)).  The Board finds that the 1996 and 1997 criteria 
for evaluating PTSD claims are substantially the same, as 
both versions of the regulations require medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
occurred, and a link, established by medical evidence, 
between current symptomatology and the claimed in-service 
stressor.  See 38 C.F.R. § 3.304(f) (1996 & 2001).  The 1997 
amendments primarily codified the Court's decision in Cohen 
v. Brown, 10 Vet. App. 128 (1997) and brought 38 C.F.R. § 
3.304(f) in line with the governing statute, 38 U.S.C.A. § 
1154(b) (West 1991), which relaxes certain evidentiary 
requirements for PTSD claimants who have combat-related 
stressors.  The 2002 amendment primarily codifies VA's 
existing manual procedures that pertain to PTSD claims 
resulting from personal assault. 

Where the law or regulations change after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process is completed, the version of the law or 
regulations most favorable to the appellant applies unless 
Congress provides otherwise.  Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1991).  In this case, the RO notified the 
veteran of the 1997 changes and considered his claim pursuant 
thereto.  See November 5, 2001, Supplemental Statement of the 
Case.  As for the 2002 amendments, the Board notes that the 
veteran has not claimed that any of this stressors were in 
the nature of personal assault.  Therefore, the veteran would 
not be prejudiced by the Board proceeding to the merits of 
his claim.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

To establish entitlement to service connection for PTSD under 
the former regulation, the veteran must submit "...medical 
evidence establishing a clear diagnosis of the condition, 
credible supporting evidence that the claimed in-service 
stressor actually occurred, and a link, established by 
medical evidence, between current symptomatology and the 
claimed in-service stressor.  38 C.F.R. § 3.304 (1996).  

Under the revised regulation, the veteran must submit 
"...medical evidence diagnosing the condition in accordance 
with Sec. 4.125(a) of this chapter; a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f) (2001). 

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim for PTSD will vary 
depending on whether the veteran was "engaged in combat with 
the enemy."  See Zarycki v. Brown, 6 Vet. App. 91, 97-98 
(1993).  If it is determined through military citations or 
other supportive evidence that a veteran engaged in combat 
with the enemy, and the claimed stressors are related to 
combat, the veteran's lay testimony regarding the reported 
stressors must be established as conclusive evidence as to 
their actual occurrence.  No further development or 
corroborative evidence will be necessary provided that the 
veteran's testimony is found to be satisfactory.  Such 
testimony must be credible and "consistent with the 
circumstances, conditions, or hardships of such service."  
38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 3.304(d), (f) 
(2001).  

Where the veteran did not engage in combat with the enemy or 
the claimed stressor is unrelated to combat, the veteran's 
lay testimony alone is insufficient to establish the 
occurrence of the alleged stressor.  In such cases, the 
record must include some corroborative evidence that 
substantiates or verifies the veteran's testimony or 
statements as to the occurrence of the alleged stressor.  
Such corroborating evidence cannot consist solely of after-
the-fact medical nexus evidence.  See Moreau v. Brown, 9 Vet. 
App. 389, 396 (1996).

Although the veteran has been diagnosed with PTSD, there must 
also be corroborating evidence that a claimed in-service 
stressor actually occurred unless the veteran engaged in 
combat with the enemy and the stressors are related to such 
combat.  Medical linkage or nexus evidence is insufficient by 
itself to establish the occurrence of an event for 
compensation purposes.  See Moreau v. Brown, 9 Vet. App. at 
396.  Thus, the decision turns on whether the veteran either 
engaged in combat during service or experienced a verifiable 
in-service stressor.  

With regard to the question of whether the veteran served in 
combat with the enemy, the Board has considered the veteran's 
DD 214 (Report of Transfer or Discharge), service personnel 
records, and service medical records.  The veteran's DD 214 
and service personnel records show that he served in Vietnam 
from July 1969 to July 1970.  His military occupational 
specialty (MOS) during his tour of duty in Vietnam was listed 
as cook.  His unit received the Presidential Unit Citation, 
but he received no awards or decorations indicative of combat 
involvement.  The records also contain no documentation that 
the veteran sustained any combat wounds while serving in 
Vietnam. 

In an October 1999 opinion, the General Counsel provided 
guidance as to whether a veteran may be considered to have 
engaged in combat with the enemy.  The General Counsel found 
that the determination as to whether a veteran engaged in 
combat with the enemy must be made on a case-by-case basis.  
It held that the ordinary meaning of "engaged in combat with 
the enemy" requires that the veteran have taken part in a 
fight or encounter with a military foe or hostile unit or 
instrumentality.  It did not apply to veterans who served in 
a general "combat area" or "combat zone".  A statement in 
the records reflecting that the veteran participated in an 
operation or campaign would not, in itself, establish that 
the veteran engaged in combat because the terms "campaign" 
and "operation" encompass both combat and noncombat 
activities.  Rather, the absence from a veteran's service 
records of any ordinary indicators of combat may support a 
reasonable inference that he did not engage in combat.  See 
VAOPGCPREC 12-99.

Therefore, the preponderance of the evidence is against a 
finding that the veteran participated in combat with the 
enemy.  The veteran did not serve in a combat-related MOS, he 
sustained no combat-related wounds, and he received no awards 
or decorations indicative of combat involvement.  With the 
absence of these ordinary indicators of combat, the Board 
finds that the veteran's service in Vietnam is insufficient 
to establish combat involvement.  As explained by the General 
Counsel opinion, serving in a general combat area is not 
sufficient for finding that the veteran "engaged in combat 
with the enemy." 

In the absence of appropriate military citations or other 
evidence sufficient to establish that the veteran engaged in 
combat with the enemy, the Board has also considered the 
veteran's testimony and all corroborative evidence.  In May 
1995, the RO wrote to the veteran and informed him of the 
necessary evidence to substantiate his claim for PTSD, to 
include a complete detailed description of specific traumatic 
events.  The veteran responded with a statement in July 1995.  
He alleged that: (1) he was shot at on several occasions 
while delivering supplies and riding on convoys, (2) that he 
saw wounded servicemen when he was in the hospital for his 
stomach condition, (3) that he witnessed an accidental 
explosion of a 55 gallon drum and injury of another 
serviceman, and (4) that he saw two dead bodies laying 
outside a building at an air base.

At a June 1995 VA examination, the veteran reported that his 
MOS changed from cook to driver while he was in Vietnam.  He 
delivered goods in convoys and drove for the company 
commander.  He disclosed that he was suicidal prior to going 
to Vietnam because of marital problems.  He reiterated his 
alleged stressor of seeing a severely wounded serviceman in 
the hospital, and also claimed that he knew a prostitute 
killed in a drive-by shooting.  The examiner diagnosed the 
veteran with PTSD and commented that the veteran was not in 
combat.

VA clinical records show that the veteran attended PTSD group 
therapy from February 1995 through June 1996.  Diagnoses 
included mixed anxiety and depression, PTSD, dysthymia, and 
explosive disorder.  At an intake interview in November 1996, 
the veteran reported his Vietnam stressors as being shot at 
while on convoy and seeing wounded men in the hospital.  He 
was assessed with post traumatic stress syndrome versus PTSD.

From January to March 1997, the veteran presented with 
anxiety and sleep disturbance.  He was diagnosed with post 
traumatic stress syndrome versus PTSD; however, it was noted 
that exposure and reexperiencing criteria remained unclear.  
In October 1997, the veteran was diagnosed with mild PTSD.  
The veteran discussed a history of traumatic experiences in 
Vietnam, but the alleged experiences were not specifically 
noted in the record.  The veteran participated in group and 
individual PTSD therapy from April 1997 through February 
2000.

The veteran appeared at a personal hearing before the Board 
in November 1998.  He testified that his psychiatric problems 
began in 1969, prior to leaving for Vietnam.  He attempted 
suicide because a lieutenant was having an affair with his 
wife and he was forced to sign divorce papers.  He could not 
remember the names of anyone involved.  He claimed that he 
was a cook when he arrived in Vietnam but that after 2 
months, he reenlisted with a MOS of truck driver.  He was the 
company commander's driver and also rode shotgun on delivery 
trucks and picked up equipment.

The veteran identified his unit as Company E, First 
Logistics, Troop Command USADLB at the U.S. Army Depot Long 
Bin.  He claimed that his compound was subject to mortar and 
rocket fire, especially during the monsoons.  He also came 
under small arms fire while riding on convoy.  He recalled no 
casualties due to these incidents.  He saw wounded servicemen 
in the hospital and then returned to his base.  He no longer 
went on convoy and did not come under fire again.  After 
Vietnam, he received psychiatric treatment at Ft. Sill on one 
occasion due to his violent temper.  He began VA treatment 
about 6 years ago because he was ordered by a court.  The 
veteran stated that he would attempt to contact his former 
company commander for verification of some of the incidents 
in Vietnam.

Following the Board's March 1999 remand for additional 
development, the RO wrote to the veteran in April 1999 and 
requested the specific evidence and information identified by 
the Board.  The veteran did not respond to this request.  In 
March 2000, the RO requested verification of the veteran's 
alleged stressors from the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR).  The RO provided all 
available information concerning the veteran's tour of duty 
in Vietnam, as well as a summary of his alleged stressors, 
and copies of the veteran's original stressor statement, the 
VA examination, and service personnel records.  

In April 2000, USASCRUR responded to the RO's request for 
verification of the veteran's alleged stressors.  It found 
that the information provided was insufficient to conduct 
meaningful research.  The veteran needed to provide 
additional information, such as dates, locations, and names.  
In May 2000, the RO wrote the veteran and informed him of the 
additional information required by USASCRUR.  The veteran did 
not respond to this request.

Based upon the above evidence, the Board finds that the 
record does not provide independent evidence to corroborate 
that any claimed in-service stressor actually occurred.  In 
other words, it fails to establish a verified stressor under 
38 C.F.R. § 3.304(f) (2001).  The veteran failed to respond 
to several requests from the RO for more specific information 
regarding his alleged stressors.  He also provided no 
detailed information in his personal hearing testimony, such 
as names, dates, or locations.  The Board observes that many 
of the veteran's alleged stressors are of such a nature that 
verification would be essentially impossible.  Although the 
veteran claims that his MOS was changed while he was in 
Vietnam, this is not reflected in service medical records.  

In short, the veteran has alleged various anecdotal stressors 
but has not provided any additional information to facilitate 
further research and it is apparent that additional details 
would be necessary to facilitate research or even conclude 
that the veteran was engaged in combat with the enemy.  See 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (a claimant 
who wishes help in developing a claim cannot passively wait 
for it in those circumstances where he may or should have 
information that is essential in obtaining putative 
evidence).  

Accordingly, the veteran's claim for entitlement to service 
connection for PTSD cannot be granted because the record 
fails to provide credible supporting evidence that any 
claimed in-service stressor actually occurred.  The Board 
further observes that the veteran's diagnoses of PTSD were 
based on his account of his service in Vietnam.  Therefore, 
as the only PTSD diagnoses of record were based upon a 
history of unverified stressors, they are inadequate 
diagnoses.  See Cohen v. Brown, 10 Vet. App. 128, 140 (1997).

Based on the current record, the Board concludes that the 
preponderance of the evidence is against the veteran's claim 
for service connection for PTSD.  Because the preponderance 
of the evidence is against the claim, the provisions of 38 
U.S.C.A. § 5107(b) (West 1991 & Supp. 2001) concerning the 
resolution of doubt in a claimant's favor are inapplicable.


II. Bilateral Shoulder Disorder and Heart Disorder

According to the law, service connection will be granted if 
it is shown that a veteran has a disability resulting from an 
injury or disease contracted in the line of duty, or for 
aggravation of a preexisting injury or disease.  38 U.S.C.A. 
§ 1110 (West Supp. 2001); 38 C.F.R. § 3.303 (2001).  
Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992). 

The mere fact of an in-service injury is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no evidence of a chronic condition during service, 
or an applicable presumption period, then a showing of 
continuity of symptomatology after service is required to 
support the claim.  See 38 C.F.R. § 3.303(b) (2001).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  If 
service connection is established by continuity of 
symptomatology, there must be medical evidence that relates a 
current condition to that symptomatology.  Id.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence establishes that the 
disease was incurred in service.  See 38 C.F.R. § 3.303(d) 
(2001).

In addition, where a veteran served ninety days or more 
during a period of war or during peacetime after December 31, 
1946, and certain diseases, such as cardiovascular-renal 
disease become manifest to a compensable degree within one 
year after the veteran's military service ended, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. § 1113 (West Supp. 
2001); 38 C.F.R. § 3.307(d) (2001).

The relevant evidence of record concerning the veteran's 
claimed bilateral shoulder disorder consists of service 
medical records, a VA examination, VA treatment records, and 
the veteran's personal testimony.  Service medical records 
show that the veteran presented in May 1974 with complaint of 
left shoulder pain after lifting a heavy object.  The x-ray 
was negative and the diagnostic impression was strained 
muscle.  The service medical records show no further 
treatment of the left shoulder and contain no complaints or 
findings regarding the right shoulder.

VA clinical records include a February 1995 x-ray that showed 
calcific tendinitis or calcific bursitis of the right 
shoulder.  The veteran was followed in the pain clinic 
through June 1995.  The veteran again complained of right 
shoulder pain from April through August 1997.  He was 
prescribed pain medication for calcium deposits.  At a June 
1995 VA examination, the examiner observed crepitus and 
limited range of motion of the right shoulder.

At his hearing before the Board, the veteran testified that 
his claim was for a right shoulder condition only.  He 
claimed that he injured the right shoulder in service when he 
lifted a bucket of water in 1972 or 1973.  He was given 
ointments and pain medication at an aid station in Germany.  
His shoulder was placed in a splint and he believed that he 
was placed on temporary duty.  The shoulder continued to ache 
but he did not receive any additional treatment in service.  
He did not seek treatment again until the mid 1980's.  At 
that time, he went to a private physician for 5 to 7 years.  
The veteran stated that he had incurred additional lifting 
injuries of the shoulder after discharge from service and 
prior to the 1980's.  He presently went to the VA Medical 
Center and had been told that the pain was caused by calcium 
deposits. 

Based upon the above evidence, the Board finds that a 
preponderance of the evidence is against service connection 
for a bilateral shoulder disorder.  As to the left shoulder, 
the service medical records reflect an acute strain, with no 
further evidence of symptoms or disability attributable to 
the strain.  Thereafter, the medical evidence reflects no 
findings or treatment regarding the left shoulder and, in 
fact, the veteran testified that he did not desire service 
connection for the left shoulder.  In the absence of a 
current disability, service connection may not be granted and 
therefore, service connection for the left shoulder is 
denied.

As to the right shoulder, the Board observes that the service 
medical records contain no findings, diagnoses, or treatment 
regarding the right shoulder.  The veteran testified to 
rather extensive treatment of the right shoulder in service; 
however, the service medical records contain no verification 
of the alleged right shoulder injury.  The VA treatment 
records reflect recent treatment for calcific tendinitis or 
calcific bursitis of the right shoulder.  This condition has 
not been attributed to an incident of active service.  
Notably, the veteran testified that he incurred lifting 
injuries of the right shoulder after his discharge from 
active service.  

In short, the record contains no evidence of a right shoulder 
disorder until the mid-1990's when the veteran was diagnosed 
with calcium deposits in the right shoulder.  The record 
contains no evidence of a right shoulder disorder in service, 
or of any chronic right shoulder symptomatology following 
service.  Accordingly, service connection for a right 
shoulder disorder is denied.

The relevant evidence of record concerning the veteran's 
claimed heart disorder consists of service medical records, a 
VA examination, VA and private treatment records, and the 
veteran's personal testimony.

Service medical records include an October 1968 enlistment 
examination in which the veteran reported a history of pain 
or pressure in the chest; the narrative portion of that 
report includes a notation that the veteran had rare, 
fleeting chest pain.  No objective findings were made.  
Electrocardiograms performed in May 1974 and June 1975 were 
normal, and a June 1975 x-ray reflected a normal heart.  At 
the June 1975 separation examination, the veteran reported 
constant cramps, pressure and pain of the stomach, and severe 
pain of the left side of the chest and under the left armpit.  
No objective findings were made; however, earlier service 
medical records showed extensive treatment for the veteran's 
stomach disorder. 

At a June 1995 VA stomach examination, the veteran reported 
that his epigastric pain radiated to his chest and throat.  
He controlled the symptoms with medication, but still had 
severe chest pain once per week.  The examiner noted that the 
veteran had a thorough work up for coronary artery disease 
which was entirely negative.  Physical examination observed 
regular rate and rhythm of the heart without murmur or 
gallop.  

VA clinical records show that the veteran complained in 
September 1996 that his stomach acid caused chest pain, and 
that the problem was not his heart.  The veteran again 
complained of chest pain in April 1997.  It was noted that he 
had esophageal stricture and he was assessed with 
gastroesophageal reflux disease.  In September 1997, the 
veteran's heart rate was noted to be regular. 

September 1996 records from Sparks Regional Medical Center 
show that the veteran presented in the emergency room with 
chest pain.  He was prescribed medication for his stomach 
disorder and instructed to return to the emergency room if 
the pain worsened.  A few days later, he presented at St. 
John's Regional Health Center with chest discomfort.  Medical 
history was negative for heart disease or hypertension.  The 
heart exhibited a regular rhythm with no murmur or gallop.  
Chest x-ray, electrocardiogram, and thallium stress test were 
negative.  The veteran was discharged with a diagnosis of 
atypical chest pain, probably reflux esophagitis.

A VA echocardiogram performed in March 1998 showed minimal 
mitral valve prolapse without regurgitation, minimal aortic 
sclerosis, and good left ventricular function.  An x-ray of 
the chest showed no acute cardiopulmonary disease.

At his hearing before the Board, the veteran testified that 
he was healthy prior to entering service and that he had no 
chest pain.  Chest pain may have been reported on the 
enlistment examination by him because he reportedly had 
difficulty reading what was there at the time.  He claimed 
that, in 1972 or 1973, a doctor in Germany had told him that 
he had an abnormal heart valve, but that it should not cause 
him problems.  He received no cardiac treatment in service 
and all cardiac tests were negative at discharge.  

Within one year of discharge from service, the veteran went 
to Sparks Hospital in Fort Smith, Arkansas for chest pain and 
was diagnosed with esophageal reflux.  He was also seen by a 
private doctor and at a private hospital somewhere in 
Missouri.  He was never told that he had a bad heart and he 
currently had no heart problem.  However, he believed that he 
still had a valve that 'popped.'  

Based upon the above findings, the Board concludes that a 
preponderance of the evidence is against service connection 
for a heart disorder.  By the veteran's own admission, he has 
no current cardiac symptomatology; however, he believes that 
he may have a valve of the heart that sounds on examination 
like it 'pops.'  The service medical records reflect the 
presence of no cardiac disease and no cardiovascular disease 
manifest to a compensable degree within one year of the 
veteran's service discharge.  Subsequent VA and private 
treatment records have identified no disorder of the heart.  
While the veteran has reported that he does have chest pain, 
this has been consistently attributed to his service-
connected stomach disorder.  Therefore, in the absence of 
medical evidence of a heart disorder in service, 
cardiovascular disease manifest to a compensable degree 
within one year of discharge from service, or of a current 
heart disorder, service connection must be denied.


ORDER

Service connection for PTSD is denied.

Service connection for a bilateral shoulder disorder is 
denied.

Service connection for a heart disorder is denied.


REMAND

In August 1997, the veteran's representative submitted a 
Notice of Disagreement to the October 1996 rating decision 
that assigned a 30 percent evaluation for the veteran's 
service-connected stomach disorder.  To date, however, the RO 
has not issued a Statement of the Case in response to this 
submission.  

Where a timely Notice of Disagreement has been submitted, the 
veteran is entitled to a Statement of the Case.  See 38 
C.F.R. § 19.26 (2001).  As a Statement of the Case addressing 
this matter has not yet been issued, additional action by the 
RO is necessary.  See Manlincon v. West, 12 Vet. App. 328 
(1999).

This issue must therefore be remanded to the RO for 
appropriate development as described below:

The RO is requested to issue a Statement 
of the Case with respect to the issue of 
an increased evaluation for a stomach 
disorder, including gastroesophageal 
reflux.  The veteran should be clearly 
advised of the need to file a substantive 
appeal if he wishes to pursue an appeal 
of this issue.

The purpose of this REMAND is to afford the veteran due 
process of law and to comply with the holding of the Court in 
Manlincon, supra.  The Board does not intimate any opinion as 
to the merits of the issue, either favorable or unfavorable, 
at 

this time.  The veteran has the right to submit additional 
evidence and argument on the matter that the Board has 
remanded to the Regional Office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).




		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

